Citation Nr: 1046948	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-09 894A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic cough as due to 
an undiagnosed illness, claimed as mycoplasma infection.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1995.  
The Veteran's service records indicate that he served in the 
Persian Gulf from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on appeal.  

In October 2009, the Veteran presented testimony at a personal 
hearing conducted in Washington, D.C. before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In March 2010, the Board remanded the matter for further 
development.  As the Board is granting the benefit sought on 
appeal, there is no reason to discuss whether the directives of 
the remand were substantially complied with as any error would be 
non-prejudicial to the Veteran.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's March 
2010 remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 

The Board observes that the Veteran initially filed a claim for 
mycoplasma fermantes Gulf War syndrome in November 2005.  During 
his July 2006 and April 2010 VA examinations as well as his 
October 2009 hearing, the Veteran appears to attribute the 
symptomatology of dry chronic cough and chills to a chronic 
mycoplasma infection.  As will be discussed below, the competent 
evidence of record does not reflect that the Veteran has a 
chronic mycoplasma infection or any residuals thereof.  However, 
he does appear to have had a chronic cough since his Gulf War 
service.  Accordingly, the Board has recharacterized the issue as 
reflected above to more accurately reflect the Veteran's 
intentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.)   

During his hearing, the Veteran appeared to assert that he had 
several conditions secondary to his claims for anemia and 
mycoplasma including chronic cough, difficulty breathing, 
neuropathy, middle ear problem, cold chills, cold sweats, 
diarrhea, and constipation.  These issues have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are once again 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  After resolving all reasonable doubt in the Veteran's favor, 
a chronic cough as due to an undiagnosed illness has been shown 
to be causally or etiologically related to his military service 
during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for a chronic cough as due to 
an undiagnosed illness have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for a 
chronic cough on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under the provisions of specific legislation enacted to assist 
veterans of the Persian Gulf War, service connection may be 
established for a qualifying chronic disability which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term 
"qualifying chronic disability" means a chronic disability 
resulting from an undiagnosed illness; a medically unexplained 
chronic multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined as a 
cluster of signs or symptoms; or, any diagnosed illness that VA 
determines in regulations warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a chronic multisymptom illness include: (1) fatigue, 
(2) unexplained rashes or other dermatological signs or symptoms, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, (8) 
signs or symptoms involving the upper or lower respiratory 
system, (9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) abnormal 
weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been 
attributed to a known clinical diagnosis in the particular 
veteran's case being considered, service connection may not be 
provided under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Effective September 29, 2010, VA amended its regulations to 
extend a presumption of service connection for nine infectious 
diseases to Persian Gulf veterans and those who served in 
Afghanistan on or after September 19, 2001.  Specifically, the 
amendment adds paragraph (c), which establishes presumptive 
service connection for the following nine infectious diseases for 
a veteran with a qualifying period of service (as defined in 
paragraph (c)(3)(ii)): (1) Brucellosis; (2) Campylobacter jejuni; 
(3) Coxiella burnetii (Q fever); (4) Malaria; (5)Mycobacterium 
tuberculosis; (6) Nontyphoid Salmonella; (7) Shigella; (8) 
Visceral leishmaniasis; and (9) West Nile virus.  With three 
exceptions, these nine diseases must have become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from a qualifying period of service.  Malaria must 
have become manifest to a degree of 10 percent or more within 1 
year from the date of separation from a qualifying period of 
service or at a time when standard or accepted treatises indicate 
that the incubation period commenced during a qualifying period 
of service.  There is no time limit for visceral leishmaniasis or 
tuberculosis to have become manifest to a degree of 10 percent or 
more.

The amendment also removes § 3.317(a)(2)(i)(C), which provided 
that a qualifying chronic disability included any diagnosed 
illness the Secretary determined in regulations warranted a 
presumption of service-connection and redesignates current 
paragraphs (c) and (d) as § 3.317(a)(7) and (e), respectively.

A listed infectious disease shall not be presumed service-
connected if there is affirmative evidence that (i) the disease 
was not incurred during a qualifying period of service; (ii) the 
disease was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from a 
qualifying period of service and the onset of the disease; or 
(iii) the disease is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 

The amendment also adds paragraph (d) and a Table entitled Long-
Term Health Effects Potentially Associated with Infectious 
Diseases.  Paragraph (d)(1) provides that if a veteran has or had 
one of the nine infectious diseases (listed in Column A of the 
Table) and has a condition identified in Column B as potentially 
related to that infectious disease, VA must determine, based on 
the evidence in each case, whether the Column B condition was 
caused by the infectious disease for purposes of paying 
disability compensation.  This provision does not preclude a 
finding that other manifestations of disability or secondary 
conditions were caused by an infectious disease.  Paragraph 
(d)(2) provides that if a veteran is presumed service-connected 
for one of the nine listed infectious diseases and is diagnosed 
with one of the diseases listed in Column B in the Table within 
the time period specified in that Table (if a time period is 
specified), then VA will request a medical opinion as to whether 
it is at least as likely as not that the condition listed in 
Column B was caused by the veteran having had the associated 
disease in Column A of the Table.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a chronic cough.  
The Veteran has consistently reported a chronic cough since his 
return from the Persian Gulf in both his lay statements and in 
medical records.  As reflected above, the Veteran's service 
records indicate that he served in the Persian Gulf from August 
1990 to April 1991.  The Board observes that the Veteran is 
competent to report that he has had a cough since returning from 
the Gulf and has no reason to doubt the credibility of his 
reports.  

The medical evidence of record does not attribute the Veteran's 
cough to a known clinical diagnosis.  There was no record of a 
mycoplasma infection in the Veteran's service treatment records.  
A November 1994 chest x-ray was normal.  During his 
November/December 1994 Persian Gulf War examination, the Veteran 
reported that he had pneumonia as a child.  After his separation 
from service, a July 2005 VA treatment entry noted mycoplasma.  
The examiner noted that this could be caused from an old 
pneumonia infection.  An August 2005 VA treatment entry indicated 
that the Veteran had a positive mycoplasma antibody.  The 
assessment/plan was mycoplasma pneumonia with the notation that 
the Veteran had been on Gatifloxacin for four months which covers 
mycoplasma.  

In July 2006, the Veteran underwent a VA examination for Gulf War 
related illnesses.  The Veteran reported that he was diagnosed 
with mycoplasma pneumonia in 1994 and in 2002 he had a chest x-
ray which showed chronic mycoplasma in his lungs.  (The Board 
notes that these findings were not found via a review of the 
service treatment records.)  The Veteran attributed symptoms of a 
dry chronic cough, chills, never staying warm, and waking at 
night with chills to the mycoplasma infection.  The examiner 
commented that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or residuals 
thereof.  Tests were negative for mycoplasma.  The examiner went 
on to note that if the Veteran was working in a hot area he can 
have more coughing and that there were moderate effects on 
shopping, exercise, recreation, grooming, and driving and severe 
effects on sports and traveling.  

In March 2010, the Board remanded the matter because it was 
unclear whether the Veteran currently has any residuals of 
mycoplasma infection.  In April 2010, the Veteran underwent a 
second VA examination.  After reviewing the Veteran's claims 
file, the examiner commented that the Veteran was evaluated at 
length by infections disease clinics a number of years ago and 
elevation of mycoplasma antibody titers was noted.  The most 
recent titers show that IGG is now negative.  The current pattern 
is more consistent with a nonspecific reaction and not typical of 
chronic active ongoing infection.  Also there is no objective 
evidence of residual comorbid disease secondary to mycoplasma.  
The chest x-ray is clear, blood work was stable, multiple notes 
during the work up for mycoplasma infection document that there 
was no evidence of chronic active infection.  The current medical 
records do not show a diagnosis of chronic active mycoplasma 
infection or residual related to the infection.   

In sum, the medical evidence of record does not reflect that the 
Veteran has a chronic mycoplasma infection or any residuals 
thereof.  However, the evidence does indicate that the Veteran 
has had a chronic cough since his return from the Persian Gulf 
that has not been attributed to a known clinical diagnosis and 
there is no affirmative evidence that relates the cough to a 
cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(a)(1)(ii), (c).  

Moreover, the evidence suggests that the Veteran's chronic cough 
has manifested to at least a degree of 10 percent.  In this 
regard, during the July 2006 VA examination, the examiner 
indicated that coughing would have a moderate effect on shopping, 
exercise, recreation and a severe effect on sports and traveling.  
The April 2010 VA examiner indicated that the Veteran would not 
be able to work at a physical labor job.  

In sum, the Board concludes that the evidence indicates that the 
Veteran has a chronic cough of an undiagnosed etiology that has 
existed for at least six months that has manifested itself to at 
least a degree of 10 percent.  Furthermore, there is no 
affirmative evidence that the Veteran's chronic cough was not 
incurred during his service during the Persian Gulf War, was 
caused by a supervening condition, or was a result of his own 
willful misconduct.  38 C.F.R. § 3.317(c)(1),(3).  Therefore, 
after resolving all reasonable doubt in favor of the Veteran, 
entitlement to service connection for a chronic cough as due to 
an undiagnosed illness is granted.  38 C.F.R. §§ 3.102, 3.317.  


ORDER

Entitlement to service connection for a chronic cough as due to 
an undiagnosed illness, claimed as mycoplasma infection, is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


